MANUFACTURING AND DISTRIBUTION LICENSE AGREEMENT







THIS AGREEMENT (“Agreement”), dated as of June 11, 2018, is entered into by and
between Canbiola, Inc., a Florida corporation with a primary place of business
at 960 S Broadway Suite 120, Hicksville, NY 11801 (“Canbiola”) and Hudilab Inc.,
a Colorado corporation (dba “Endless Relief”) with a principal place of business
at 4833 Front Street Suite B-426 Castle Rock CO 80104.




RECITALS




WHEREAS Endless Relief has developed and owns a cannabis-infused product line
that delivers CBD as transdermal medication delivered on its own or in
conjunction with transcutaneous electrical nerve stimulation; and




WHEREAS Canbiola operates a CBD-infused product manufacturing and
distributing/sales business; and




WHEREAS Canbiola and Endless Relief wish to form a non-exclusive business
relationship to jointly manufacture and market Mobius Therapy Products.




NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and other good and valuable consideration, Canbiola and Endless Relief
agree as follows:







DEFINITIONS




“Adjusted Revenue” is defined as:  The total amounts collected by Canbiola for
Mobius Therapy Products.  




“Canbiola Network” is defined as: The entire CBD-infused product manufacturing
and distributing/sales business operated by Canbiola.




“Cost-of-Goods-Sold” is defined as:  The total actual cost of equipment,
supplies, labels, packaging, labor, medicated and non-medicated raw materials,
sales commissions and interest (paid on debt financing).




“Mobius Therapy” is defined as: Transdermal medication suspended in a hydrogel
delivered on its own or in conjunction with “TENS” (Transcutaneous Electrical
Nerve Stimulation) or “EMS” (Electrical Muscle Stimulation) and any other
products developed by Endless Relief, collectively, “Mobius Therapy Products”.




“M.S.R.P.” is defined as: Manufacturer’s Suggested Retail Price.  




“Pre-Tax Earnings” is defined as: Adjusted Revenue minus Cost-of-Goods-Sold.




“Territory” is defined as all sales locations served by the Canbiola Network.




“Wholesale Price” is defined as equal to one-half of the M.S.R.P. and will be
mutually determined by Canbiola and Endless Relief.  The Mobius Therapy Products
will be marketed by Canbiola at a Wholesale Price equal to 50% of the M.S.R.P.








Confidential Information © Endless Relief   Page 1 of 7




--------------------------------------------------------------------------------




AGREEMENT




1.

Canbiola’s Contributions.  Canbiola shall staff and operate one or more
CBD-product manufacturing facilities and shall staff and operate the related
sales and distribution infrastructure necessary to produce, sell and distribute
the products handled by Canbiola, including the Mobius Therapy Products, and
Canbiola shall use its best efforts to promote the sale and distribution of
Mobius Therapy Products.  Canbiola shall acquire and provide medicated raw
materials including CBD.  When and if necessary Canbiola agrees to provide debt
financing for the purchase of raw materials and supplies under mutually
agreeable terms.




2.

Endless Relief’s Contributions.   Endless Relief shall share with Canbiola for
the limited terms of this Agreement the Mobius Brand and the intellectual
property surrounding the Mobius Therapy Products, including: product research
and development, formulations, ingredients, manufacturing standard operating
procedures, non-medicated raw materials, labeling and packaging design and
materials, training of manufacturing staff, and ongoing quality assurance,
quality control and research and development.




3.

Protected Territory.  Endless Relief will not ship Mobius Therapy Products to
the Territory except by the direction of Canbiola.  Endless Relief will refer to
Canbiola any and all orders or inquiries for Mobius Therapy Products that
Endless Relief may receive for shipment to the Territory, or orders which are
intended for eventual shipment to the Territory.  Endless Relief will, upon
demand, promptly execute such documents and perform such acts as may be
necessary so as to prevent any products labeled in imitation or simulation of
the Mobius Therapy Products from being distributed in the Territory.




4.

Changes to Territory.  Canbiola will notify Endless Relief of any anticipated
changes in the Canbiola Network and Territory at least 30 days prior to any such
change, when possible, or within 15 days of learning of unanticipated changes.




5.

Appointment as Distributor.  Endless Relief hereby appoints Canbiola as a
Distributor for the term of this Agreement for the sale and distribution of the
Mobius Therapy Products in and throughout the Territory.  




6.

Grant of License.  Endless Relief hereby grants to Canbiola, upon and subject to
the terms and conditions of this Agreement, a non-exclusive license to
manufacture, sell and distribute the Mobius Therapy Products in the Territory.
During the term of this Agreement, Canbiola will have a royalty-free right and
license to prominently use any trademarks or trade names relating to the Mobius
Therapy Products in advertising and promotional materials with respect to the
Mobius Therapy Products.




a.

Without the prior written consent of Endless Relief, Canbiola may not make any
changes to the Mobius Therapy Products.




b.

Canbiola hereby grants back to Endless Relief a non-exclusive royalty-free
license to use the Authored Work (as defined below) as Endless Relief sees fit,
including for the creation of derivative works; provided, however, this license
shall not limit Canbiola's rights and public rights under this License.








Confidential Information © Endless Relief   Page 2 of 7




--------------------------------------------------------------------------------



7.

Ownership of I.P.  Notwithstanding any other provision of the Agreement, Endless
Relief retains all title and ownership to any and all patent, copyright,
trademark (including associated goodwill), trade secrets, know-how and other
intellectual property or proprietary rights, in or to, associated with, arising
in connection with, or related to the Mobius Therapy Products (collectively the
“Authored Work”) whether existing as of the date of this Agreement or developed
during the term thereof. Canbiola shall take any and all steps necessary to
transfer any such rights to Endless Relief at the termination of this Agreement.




8.

Compensation.  In consideration for the licenses granted to Canbiola and other
obligations of Endless Relief under this Agreement, Canbiola agrees to pay
quarterly to Endless Relief a royalty equal to 50% of the “Pre-Tax Earnings”
from the sale of Mobius Therapy Products.




a.

The royalty to be paid pursuant to this Agreement shall be calculated on a
quarterly basis and shall be due and payable within 15 days of the end of the
quarter.




b.

Quarterly, the parties will reconcile the details of their individual spending
and if necessary Canbiola shall adjust the following quarter’s cash disbursement
to reconcile any disparities in spending to ensure that both parties equitably
split each quarter’s Pre-Tax Earnings.




9.

Record Inspection and Audit.  Endless Relief shall have the right no more than
once every six months, upon reasonable advance notice and during Canbiola’s
regular business hours, to inspect Canbiola’s books and records with respect to
the manufacture, sale and distribution of the Mobius Therapy Products. Endless
Relief shall have full access thereto and Endless Relief may, at its expense
make copies thereof.




a.

All books and records relative to Canbiola’s obligation hereunder shall be
maintained and made accessible to Endless Relief for inspection for one year
after termination of this Agreement.




10.

Reporting.  Canbiola, upon request from Endless Relief, will prepare and furnish
to Endless Relief monthly and quarterly sales and depletion reports containing
the details of inventory, sales, promotional, sampling and damage, theft or loss
with respect to Mobius Therapy Products including both work-in-process as well
as finished goods.  




11.

Confidential Information.   The term "Confidential Information" means any
information or material which is proprietary to Endless Relief, whether or not
owned or developed by Endless Relief, which is not generally known other than by
Endless Relief, and which Canbiola may obtain through any direct or indirect
contact with Endless Relief. Regardless of whether specifically identified as
confidential or proprietary.




a.

Confidential Information shall include any information provided by Endless
Relief concerning the business, technology and information of Endless Relief and
any third party with which Endless Relief deals, including, without limitation,
business records and plans, trade secrets, technical data, product ideas,
contracts, financial information, pricing structure, discounts, computer
programs and listings, source code and/or object code, copyrights and
intellectual property, inventions, sales leads, strategic alliances, partners,
and customer and client lists. The nature of the information and the manner of
disclosure are such that a reasonable person would understand it to be
confidential.





Confidential Information © Endless Relief   Page 3 of 7




--------------------------------------------------------------------------------







b.

Confidential Information does not include:




i.

matters of public knowledge that result from disclosure by Endless Relief;

ii.

information rightfully received by Canbiola from a third party without a duty of
confidentiality;

iii.

information independently developed by Canbiola;

iv.

information disclosed by operation of law;

v.

information disclosed by Canbiola with the prior written consent of Endless
Relief; and

vi.

any other information that both parties agree in writing is not confidential.




c.

Canbiola understands and acknowledges that the Confidential Information has been
developed or obtained by Endless Relief by the investment of significant time,
effort and expense, and that the Confidential Information is a valuable, special
and unique asset of Endless Relief which provides Endless Relief with a
significant competitive advantage and needs to be protected from improper
disclosure. In consideration for the receipt by Canbiola of any Confidential
Information, Canbiola agrees as follows:




i.

Canbiola will hold the Confidential Information in confidence and will not
disclose the Confidential Information to any person or entity without the prior
written consent of Endless Relief.




ii.

Canbiola will not copy or modify any Confidential Information without the prior
written consent of Endless Relief.




iii.

Canbiola shall promptly advise Endless Relief if Canbiola becomes aware of any
possible unauthorized disclosure or use of the Confidential Information.




iv.

Canbiola shall not disclose any Confidential Information to any employees of
Canbiola, except those employees who are required to have the Confidential
Information in order to perform their job duties in connection with the limited
purposes of this Agreement. Each permitted employee to whom Confidential
Information is disclosed shall sign a non-disclosure agreement substantially the
same as this Agreement at the request of Endless Relief.




v.

In view of the nature of the Confidential Information, Canbiola agrees that any
unauthorized disclosure of Confidential Information or other violation, or
threatened violation, of this Agreement would cause irreparable damage to
Endless Relief, and that, therefore, Endless Relief shall be entitled to an
injunction prohibiting Canbiola from any such disclosure, attempted disclosure,
violation, or threatened violation of this Agreement, and Canbiola further
agrees to waive any requirement for the securing or posting of any bond in
connection with such remedy.  




d.

The provisions of this Section shall survive for a period of one (1) year
following termination of this Agreement.





Confidential Information © Endless Relief   Page 4 of 7




--------------------------------------------------------------------------------







12.

Warranties.  Neither party makes any warranties with respect to the use, sale or
other transfer of the Authored Work by the other party or by any third party,
and Canbiola accepts the product "AS IS." In no event will Endless Relief be
liable for direct, indirect, special, incidental, or consequential damages, that
are in any way related to the Authored Work.




13.

Indemnification. Canbiola and Endless Relief each hereby indemnify and hold the
other harmless against any and all claims, demands, actions, obligations, costs
and expenses incurred by the other (including, but not limited to, attorneys'
fees and costs through all pre-trial, trial, appellate and post-judgment
proceedings) which arise out of their respective activities or performance under
this Agreement or any breach of their respective obligations hereunder. The
terms and conditions of this Section shall survive the Term of this Agreement
for a period of one year.




14.

Non-Competition/Non-Circumvention. Canbiola agrees that during the term of this
Agreement, and for a period of one year following the termination of this
Agreement it will not, and it will not permit any of its officers, employees or
directors to:




a.

directly or indirectly, manufacture or distribute or in any way assist any
person or entity that is manufacturing or distributing any products that
directly compete with Mobius Therapy Products; or




b.

take any action or fail to take any action that would circumvent this Agreement,
make use of a scheme, artifice, device or third party to circumvent this
Agreement or make any effort to circumvent this Agreement.




15.

Relationship of the Parties.  Each of the parties shall act solely as
independent contractors and nothing herein shall be so construed as to create
the relationship of employees and employee, partners, principal and agent, or
co-venturers between the parties.




16.

Assignment.  This Agreement shall be binding on any successors of the parties.
Neither party shall have the right to assign its interests in this Agreement to
any other party, unless the prior written consent of the other party is
obtained.




17.

Term and Termination.   The term of this Agreement shall be for a period of ten
years commencing on June 11, 2018, and terminating on June 11, 2027, and shall
thereafter continue in effect unless either party shall notify the other of its
intention to terminate this Agreement by giving at least 6 months written notice
prior to any specified termination date.  




a.

Either party shall have the option to terminate this Agreement in the event of a
breach of any of the terms and provisions of this Agreement.  Either party may
terminate this Agreement by giving the other party 90 days written notice
provided said notice shall set forth the breach being claimed as the basis for
termination.




b.

If the offending party cures the breach being claimed within 45 days of the
notice of said breach, the notice of termination shall be void and this
Agreement shall continue in full and force and effect.








Confidential Information © Endless Relief   Page 5 of 7




--------------------------------------------------------------------------------



c.

Notwithstanding the provisions of the previous paragraph hereof, Endless Relief
shall have the right to terminate this Agreement upon 30 days written notice in
the event that Canbiola shall:




i.

be declared bankrupt or enter a voluntary petition for bankruptcy or in any way
enter into a compromise or agreement for the benefit of its creditors;




ii.

fail to maintain in good standing all Federal and state licenses and permits
necessary for the proper conduct of its business;




iii.

change or in any way be affected by a change in the majority ownership of its
business.




d.

Upon termination of this Agreement by either party, Canbiola shall return to
Endless Relief all existing inventory of Mobius Therapy Products and supplies,
provided Canbiola has properly stored and maintained the inventory of the
Products in a saleable condition, otherwise Canbiola shall pay Endless Relief
the value of such inventory at Endless Relief’s laid-in cost.




18.

Notices.  All notices shall be sent prepaid by mail addressed to the respective
parties at the address hereinabove set forth.




19.

Choice of Law.  This Agreement shall be governed by the laws of the State of
Colorado, without regard to conflict of law principles. Exclusive jurisdiction
and venue for claims made by either party against the other shall be within the
state and federal courts located in the State of Colorado.  




20.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in Colorado in
accordance with the rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator or arbitrators
shall be final and binding upon the parties hereto.  




21.

Legal Fees.  If arbitration or other action is required to enforce or to
interpret a provision of this Agreement, or otherwise arises with respect to the
subject matter of this Agreement, the prevailing party shall be entitled, in
addition to, other rights and remedies that it may have, to reimbursement for
its expenses incurred with respect to that action, including reasonable
attorneys’ fees.




22.

Entire Agreement.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and there are no other promises or
conditions in any other agreement whether oral or written with respect to the
subject matter hereof which are binding on the parties. This Agreement
supersedes any prior written or oral agreements between the parties.




23.

Amendment.  This Agreement may be modified or amended, if the amendment is made
in writing and is signed by both parties to this Agreement.




24.

Severability.  If any provision of this Agreement shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such





Confidential Information © Endless Relief   Page 6 of 7




--------------------------------------------------------------------------------

provision it would become valid or enforceable, then such provision shall be
deemed to be written, construed, and enforced as so limited.




25.

No Waiver of Contractual Right.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with any
provision of this Agreement.




26.

Titles and Headings. The titles and headings within this Agreement are for
convenience of reference only and, in the event of any conflict, the text of the
Agreement, rather than such titles or headings, shall control.




27.

Contra Proferentem. Each and every provision of this Agreement shall be
construed as though both parties participated equally in the drafting of same,
and any rule of construction that a document shall be construed against the
drafting party, including without limitation, the doctrine commonly known as
contra proferentem, shall not be applicable to this Agreement.













IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers.










Endless Relief

Canbiola










By: ______________________________

By: __________________________




Name:

Franklin Horwich / CEO________

Name: Marco Alfonsi/CEO

                                   




Date:

___________________________

Date: ____________________________





Confidential Information © Endless Relief   Page 7 of 7


